 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Marcos Pasaye,                                                Case No. 2:17-cv-02574-JAD-VCF

 5                          Plaintiff
         v.                                                         Order re: extensions of time
 6
         State of Nevada ex rel.,                                        [ECF Nos. 30, 35]
 7
                            Defendant
 8

 9             After the court granted plaintiff’s motion for a preliminary injunction, 1 defendants filed a

10 motion for reconsideration. 2 Plaintiff moved the court to extend his deadline to oppose 3 that

11 motion and then filed his opposition within the extended time he requested. 4 I find good cause to

12 extend that deadline and deem plaintiff’s opposition [ECF No. 31] timely.

13             But after defendants filed their reply brief, plaintiff filed a motion asking for an extension

14 of time to respond to that reply brief, too. 5 That request is denied. The rules of this court allow

15 only a motion, response, and reply brief. This district’s Local Rule 7-2(b) explains that

16 “[s]urreplies”—which is what a reply to a reply would be—“are not permitted without leave of

17 court” and that “motions for leave to file a surreply are discouraged.” Because the rules do not

18 permit, and plaintiff did not seek leave to file, a surreply here, plaintiff’s motion to extend the

19 time to file one is denied.

20
     1
21       ECF No. 25.
     2
         ECF No. 27.
22   3
         ECF No. 29.
23   4
         ECF No. 31.
     5
         ECF No. 35.
 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to extend his deadline to

 2 respond to the motion for reconsideration [ECF No. 30] is GRANTED and his response brief

 3 [ECF No. 31] is deemed timely;

 4         IT IS FURTHER ORDERED that plaintiff’s motion for extension of time to file a reply

 5 to the reply [ECF No. 35] is DENIED. Plaintiff is not permitted to file an additional brief

 6 regarding the pending motion for reconsideration [ECF No. 27].

 7         Dated: May 30, 2019

 8                                                         _________________________________
                                                                     ____
                                                                        _ ____ _ _______
                                                                                       _ _____
                                                           U.S. District
                                                                      ct Judge
                                                                             dge Jennifer
                                                                         JJuudg  Jenniffer A.
                                                                                           A. Dorsey
                                                                                              D
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
